Citation Nr: 1619249	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to May 18, 2009, and in excess of 20 percent thereafter, for orthopedic manifestations of degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis.

2. Entitlement to an initial disability rating in excess of 20 percent for sciatica of the right lower extremity, associated with service-connected degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis.

3. Entitlement to an initial disability rating in excess of 20 percent for sciatica of the left lower extremity, associated with service-connected degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis, and denied service connection for bilateral sciatica of the lower extremities.

In September 2013, the Board issued a decision and remand in this matter, in which it remanded the issue of a higher initial rating for a lumbosacral spine disorder for further development and granted service connection for bilateral sciatica of the lower extremities as associated with the degenerative disc disease of the lumbosacral spine.  The General Rating Formula for Disease and Injuries of the Spine require specific consideration of neurologic manifestations.  See 38 C.F.R. § 4.71a, Note 1 (2015).  As such, the propriety of the rating for the Veteran's bilateral sciatica is a matter that remains a part of the Veteran's appeal.  In short, because of Note (1), the spine issue on appeal includes a claim for an increased rating for bilateral sciatic.  In light of this, the Board has amended the issues on appeal to include a claim for an increased rating for sciatica of the right and left lower extremities.


FINDINGS OF FACT

1. Prior to May 18, 2009, orthopedic manifestations of the Veteran's degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis, was exhibited by forward flexion of 80 degrees with pain at 80 degrees, and a combined range of motion of 230 degrees; and did not result in muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, or in ankylosis.  

2. From May 18, 2009 through October 9, 2011, orthopedic manifestations of the Veteran's degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis, resulted in limitation of forward flexion to 60 degrees, but not ankylosis.  

3. From October 10, 2011 through October 28, 2013, orthopedic manifestations of the Veteran's degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis resulted in limitation of forward flexion to 30 degrees but not in ankylosis.

4. Beginning on October 29, 2013, orthopedic manifestations of the Veteran's degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis resulted in limitation of forward flexion to 70 degrees a combined range of motion of 210 degrees; and did not result in muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour, or in ankylosis. 

5. From February 11, 2008 through July 5, 2015, the Veteran's radiculopathy of the left lower extremity was productive of no more than mild incomplete paralysis of the sciatic nerve; the Veteran's radiculopathy of the right lower extremity was productive of no more than moderate incomplete paralysis of the sciatic nerve.

6. From July 6, 2015, the Veteran's radiculopathy of the right lower extremity has been productive of no more than moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis have not been met for the period prior to May 18, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71(a), Diagnostic Code (DC) 5238 (2015).

2. The criteria for an initial rating in excess of 20 percent disabling for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis have not been met for the period from May 18, 2009, through October 19, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3. 4.7, 4.10, 4.21, 4.40, 4.45, 4.71(a), DC 5238.

3. The criteria for an initial 40 percent rating, but no higher, for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis, have been met for the period from October 20, 2011, through October 28, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71(a), DC 5238.

4. The criteria for an initial rating in excess of 20 percent disabling for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis have not been met for the period beginning on October 29, 2013,.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71(a), DC 5238.

5. The criteria for an initial rating in excess of 10 percent disabling for sciatica of the left lower extremity have not been met for the period prior to July 6, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124(a), DC 8520.

6. The criteria for an initial rating in excess of 20 percent disabling for sciatica of the right lower extremity have not been met for the period prior to July 6, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a), DC 8520.

7. The criteria for an initial 40 percent rating, but no higher, for sciatica of the left lower extremity have been met beginning on July 6, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 4.124(a), DC 8520.

8. The criteria for an initial 40 percent rating, but no higher, for sciatica of the right lower extremity have been met beginning on July 6, 2015. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.214.124(a), DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated March 13, 2008, and June 5, 2009.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, military personnel records, VA treatment records, reports of adequate VA examinations, private medical records, and lay statements from the Veteran and his representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 (2015), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F.R. § 4.45 (2015), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Under 38 C.F.R. § 4.59 (2015), painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain itself does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  Id. 

Spine disabilities, including degenerative disc disease of the lumbosacral spine, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Intervertebral disc syndrome can alternately be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Both formulas are found at 38 C.F.R. § 4.71a (2015).  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  Id. 

The General Formula provides that a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id. Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id., Note 5. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note 2; see also 38 C.F.R. § 4.71, Plate V. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, Note 2. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. 

In the alternative to the above schedular criteria, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings from 20 to a 60 percent can be assigned where there are incapacitating episodes due to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243. The rating depends on the total duration of such episodes during a 12 month period.   Specifically, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one wee but less than two weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes of at least two weeks but less than four weeks during the prior 12 months.  A 40 percent rating is assigned for incapacitating episodes of at least four, but less than 6 weeks in the prior 12 months.  A 60 percent rating is assigned for episodes having a total duration of at least 6 weeks during the prior 12 months.  Id.  An incapacitating episode is described as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician. Id., DC 5243, Note 1.  

The General Formula directs raters that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a., Note 1.  In this instance, the Veteran is separately rated for sciatica of the right and left lower extremities under 38 C.F.R. § 4.124a, DC 8520 (2015).  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. Id.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for descriptive words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

In the instant matter, the Veteran's degenerative disc disease of the lumbosacral spine is rated as 10 percent disabling from February 11, 2008, and as 20 percent disabling from May 18, 2009.  His sciatica of the right lower extremity is rated as 20 percent disabling from February 11, 2008, and as 10 percent disabling from July 6, 2015.  His sciatica of the left lower extremity is rated as 10 percent disabling from February 11, 2008.

The evidence of record shows that on August 8, 2008, the Veteran was afforded a VA contract examination at which time he was noted to have constant pain, 4 out of 10, in the lower back, radiating to both legs.  He treated the condition with Tylenol, as needed.  He did report flare-ups where pain registered at approximately 7-8 out of 10, lasting about two weeks at a time, and occurring 4-5 times per year.  Pain was aggravated by sitting or standing.  He was able to walk a mile.  He denied being unsteady on his feet.  He presently was employed as a police officer.  Flexion of the lumbar spine was to 80 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees each.  Right and left lateral rotation was to 30 degrees each.  Pain was evidence at the full range of motion, but not before and was not noted to limit range of motion beyond the full range reported.  Muscle strength was intact in all muscle groups and sensation was grossly intact.  No further limitation in range of motion was reported due to weakness, instability, fatigue, or lack of coordination.  Nerve studies did not note any radiculopathy at that time.  

A private pain questionnaire submitted by the Veteran dated in February 2008 noted that he did have pain which prevented him from sitting for more than one hour.  He was able to stand as long as he wanted, but with additional pain.  He also reported that his pain fluctuates, but was getting better.

A private physicians report dated in November 2008 stated that his low back pain was unchanged.  A private physician's letter, dated April 21, 2009, indicated distal peroneal neuropathy in the lower extremities.  His neurological symptoms were found to be of little to no clinical significance and observation was suggested with a follow-up in 9 month's time.  

A VA treatment report dated May 18, 2009, shows lumbar range of motion limited to 60 degrees flexion, and 20 degrees extension.  Lateral flexion was limited to 15 degrees bilaterally.  No atrophy was noted.  A January 2010 VA examination noted the Veteran had urinary urge incontinence, but found it less likely than not related to his lumbosacral spine condition.  February 2010 VA treatment records indicate unrelenting symptoms and shows subsequent physical therapy.  Range of motion in degrees was not reported.  Radicular symptoms were noted.  VA medical records dated March 30, 2010 showed continued low back pain with radicular symptoms, more severe on the right side.  Both feet tingled.  

A letter by a friend of the Veteran, dated in March 2010, reported that the Veteran complained of lack of sleep due to back pain and tingling in his feet and legs.  A July 2010 letter from the Veteran's spouse reported that he complained of numbness in his legs and feet.  She reported witnessing the Veteran tripping and stumbling at times.  

A VA examination on October 20, 2011, showed forward flexion to 40 degrees with objective evidence of pain at 30 degrees.  Extension was to 15, with evidence of pain at 10 degrees.  Right lateral flexion was to 10 degrees with evidence of pain at 5 degrees.  Left lateral flexion was to 20 degrees with evidence of painful motion at 15 degrees.  Right lateral rotation was to 10 degrees with evidence of pain at 10 degrees and left lateral rotation was to 20 degrees with evidence of pain at 20 degrees.  The same range of motion was evident following repetition.  Strength was normal.  Reflexes were normal.  Sensation was normal.  Radicular symptoms included moderate intermittent pain, paresthesias and/or dysthesia, and numbness in the right lower extremity. Mild intermittent pain, paresthesias and/or dysthesia, and numbness was found in the right lower extremity.  No other neurological abnormalities were found.  He did not have IVDS at that time and no incapacitating episodes were noted.  He did not use an assistive device.  

On October 29, 2013, the Veteran was afforded a new VA examination to assess the present state of his low back pain, per the Board's prior remand orders.  Forward flexion was to 70 degrees with objective evidence of pain at 70 degrees.  Extension was limited to 20 degrees with no objective evidence of painful motion.  Right and left lateral flexion was to 30 degrees each without evidence of pain on motion.  Right and left lateral rotation was to 30 degrees each without evidence of pain on motion.  Although the Veteran was found to have limited range of motion and pain on movement, range of motion remained constant following repetitive testing.  Muscle strength was normal.  Reflexes were normal.  Sensation was normal.  Radicular symptoms showed moderate intermittent pain in the right leg and mild intermittent pain in the left leg; moderate paresthesias and/or dysthesia in the right leg and mild paresthesias and/or dysthesia in the left leg; moderate numbness in the right leg and mild numbness in the left leg.  The Veteran was found to have IVDS of the thoracolumbar spine at that time, with incapacitating episodes lasting at least one week, but less than two weeks, over the prior 12 months.  

That examination report includes the Veteran's report of flare-ups described as bending/lifting brings on pain.  

On July 6, 2015, the Veteran was afforded a VA examination of his bilateral sciatica of the lower extremities.  Bilaterally, the Veteran exhibited moderate constant pain; severe intermittent pain (usually dull); moderate dysthesia and/or paresthesias; and severe numbness.  Muscle strength was normal.  Reflexes were normal; sensation was normal.  No trophic changes were found.  Gait was normal.  The examiner opined that the Veteran's incomplete paralysis of both the right and left leg was moderately severe.  He did not require use of any assistive devices.  

In light of the above, the Board finds that Veteran's degenerative disc disease of the lumbosacral spine has been appropriately rated as 10 percent disabling from February 11, 2008, and as 20 percent disabling from May 18, 2009, through October 19, 2011.  In reaching this conclusion, the Board relies upon the range of motion findings from the Veteran's various VA examinations.  Particularly, in August 2008, the Veterans forward flexion of the thoracolumbar spine was to 80 degrees with a combined range of motion of 230, with no further limitation due to pain, weakness, fatigability or instability.  There was no indication of spasm, guarding or tenderness and no issues with gait.  Under the Diagnostic Code, a spine condition with forward flexion of 61 degrees or greater, and a combined range of motion greater than 120 is appropriately rated as 10 percent disabling.  

In making this determination, the Board has not ignored the report of flare-ups occurring 4 to 5 times per year.  The Veteran reported an increase in the severity of the pain, not that the flare-ups resulted in an increased loss of function.  Given the range of motion exhibited during the examination, the fact that pain was noted at the endpoint ("with full range of motion"), and his reports of an increase in pain, the Board concludes that a higher rating based on flare-ups is not warranted.  

Further, the Board finds that the Veteran's lumbosacral spine disability was correctly increased to 20 percent disabling on May 18, 2009.  Although, at that time, the Veteran's combined range of motion was 140 degrees, which would be appropriately rated as 10 percent disabling under the Code, the Veteran's forward flexion of the thoracolumbar spine was limited to 60 degrees at that time, which is accommodated by a 20 percent disability rating.  

From October 20, 2011, through October 28, 2013, the Board finds that the Veteran's lumbosacral spine disability should be more appropriately rated as 40 percent disabling.  At that point in time, he was found to have initial range of motion including forward flexion of 40 degrees and a combined range of motion of 115 degrees, which would ordinarily give rise to a 20 percent rating.  However, under the provisions of 38 C.F.R. § 4.40 and § 4.45 and the holding in DeLuca, 8 Vet. App. at 207-08, the Board must consider additional loss due to factors such as pain on motion.  In this case, the Veteran's forward flexion of the thoracolumbar spine was found to be limited to 30 degrees by pain on movement.  As forward flexion limited to 30 degrees or less is assigned a disability rating of 40 percent, from that date forward, the Veteran should be afforded the higher rating.  

However, from October 29, 2013, the Board finds that the Veteran's spine is again appropriately rated as 20 percent disabling.  At that time, he was found to have forward flexion of 70 degrees and combined range of motion of 210 degrees with no additional limitations due to pain.  Given the results of repetitive use testing and that what he described as flare-ups was not indicative of loss of function, the Board concludes that the flare-ups described do not result in functional loss warranting a rating higher than what was shown by the examination testing.  

The Board points out that its determination that a higher rating is warranted for the period from October 20, 2011, through October 28, 2013, but that a lower rating is warranted after that period does not constitute a reduction in the evaluation assigned the disorder for the purposes of 38 C.F.R. §§ 3.105 or 3.344.  This is because the Board is not determining that a rating lower than that assigned by the RO during any period involved in this appeal is warranted.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93(2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010).

In reaching these conclusions, the Board has considered whether a greater evaluation is warranted under the schedular criteria, but finds that it is not.  At no point has the Veteran been found to have abnormal gait or abnormal spinal contour.  There is no evidence of ankylosis, either favorable or unfavorable.  As such, the Board finds that under the schedular criteria, the Veteran's spine disability has been correctly rated as discussed above.

The Board has considered whether the Veteran's condition could be more favorably rated under the diagnostic criteria for IVDS, but finds that it could not.  From October 29, 2013, the Veteran was found to have IVDS causing incapacitating episodes greater than one week, but less than two weeks in duration during the prior 12 months.  As this would only provide a rating of 10 percent under those criteria, the Board finds that the Veteran's spine disability is better evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Concerning the Veteran's right and left sciatica of the lower extremities, the Board finds that his sciatica of the left leg should be rated as 10 percent disabling and that his sciatica of the right leg should be rated as 20 percent disabling from February 11, 2008, through July 5, 2015.  This is based upon the October 2011 VA examination which recorded radicular symptoms such as intermittent pain, paresthesias and/or dysthesia, and numbness which were moderate in the right lower extremity and mild in the left lower extremity.  Similarly, the October 2013 VA examination also noted the same mild symptoms in the left leg and moderate symptoms in the right leg.  Throughout that period, muscle strength, reflexes and sensation was normal.  There was no indication that the Veteran's gait was affected, or that he required the use of an assistive device to walk.  There was no sign of atrophy.

However, the Board finds that from July 6, 2015 to the present, the Veteran's right and left sciatica of the lower extremities should each be rated as 40 percent disabling.   Although reflexes, muscle strength, gait and sensation remained normal, and he did not require the use of an assistive device to walk, the examiner found that the Veteran's symptoms had progressed to moderately severe.  Specifically, this included bilateral moderate constant pain (which had not previously been recorded); severe intermittent (usually dull) pain; moderate dysthesia and/or paraesthesia; and severe numbness.  Accordingly, from July 6, 2015, the Veteran should be assigned a 40 percent rating for sciatica of the left lower extremity, and a 40 percent rating for sciatica of the right lower extremity.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the Board is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2015).  In this case, the Board finds that such a referral is not necessary.

The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008). First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.    

All symptoms discussed above and the level of disability resulting from the Veteran's service-connected degenerative disc disease of the lumbosacral spine and sciatica of the bilateral lower extremities are addressed by the criteria found in the rating schedule.  The Veteran's reported symptoms are those addressed at 38 C.F.R. § 4.40 and § 4.45, namely, loss of range of motion due to pain, existence of IVDS resulting in incapacitating episodes of a duration greater than one, but less than two, weeks, and neurological symptoms such as pain, moderate dysthesia and/or paraesthesia, and numbness.  His gait has consistently been normal, and he has not been shown to require the use of an assistive device to walk.  Reflexes, muscle strength, gain, and sensation have been found to be normal and were considered in assessing the neurological effects of his condition.  As such, the Board finds that the Veteran's symptomatology is the type anticipated and accommodated by the schedular criteria, and therefore the Board concludes that the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.   

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently also rated for major depression.  Review of the record does not show that he is not properly compensated for that disability, nor has he expressed any issue with the assigned rating since it was granted in January 2014.  Nor does the evidence show that his depression has a collective effect acting together with his low back condition to makes that disability picture an unusual or exceptional one.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration due to depression.

In summary, for degenerative disc disease of the lumbosacral spine with neuroforaminal stenosis, a 10 percent disability rating is correct from February 11, 2008; a 20 percent disability rating is assigned from May 18, 2009; a 40 percent rating is assigned from October 20, 2011; and a 20 percent rating is correct from October 29, 2013.  For sciatica of the left lower extremity, a 10 percent disability rating is correct from February 11, 2008, and a 40 percent rating is assigned effective July 6, 2015.  For sciatica of the right lower extremity, a 20 percent disability rating is correct from February 11, 2008, and is continued until July 6, 2015 when a 40 percent rating is warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine with moderate foraminal stenosis prior to May 18, 2009, and in excess of 20 percent from May 18, 2009, through October 19, 2011, and from October 29, 2013, to the present is denied.

Entitlement to a 40 percent disability rating for degenerative disc disease of the lumbosacral spine with moderate foraminal stenosis is granted from October 20, 2011, through October 28, 2013.

Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity, and in excess of 20 percent for sciatica of the right lower extremity is denied.

Entitlement to a 40 percent rating for sciatica of the left lower extremity is granted, effective July 6, 2015.  

Entitlement to a 40 percent rating for sciatica of the right lower extremity is granted, effective July 6, 2015



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


